 Case: 2:20-cv-01041-EAS-KAJ Doc #: 16 Filed: 06/10/20 Page: 1 of 3 PAGEID #: 96




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                Case No. 2:20-cv-1041
       v.                                       JUDGE EDMUND A. SARGUS, JR.
                                                Magistrate Judge Kimberly A. Jolson
SERENITY GROUP OF OHIO
FLORAL HILLS MEMORY
GARDENS, et al.,

               Defendants.

                                     OPINION & ORDER

       The matter before the Court is Plaintiff United States of America’s Motion to Voluntarily

Dismiss Lien Enforcement Counts of Complaint (ECF No. 13). The time has passed for a response

and none has been filed. Thus, the motion is unopposed and ripe for review. For the following

reasons, the motion (ECF No. 13) is GRANTED.

                                                I.

       On February 25, 2020, the United States of America filed a Complaint against Defendants

Serenity Group of Ohio Floral Hills Memory Gardens (“Serenity Group”), Ronald L. Downey,

Joseph L. Miller, Shelly Miller, Roger L. Diehl, Greg Sturgill, and the State of Ohio (collectively

“Defendants”). (See Compl., ECF No. 1.) The Complaint contains five claims: (1) Reduce

Employment Tax Liabilities to Judgment (against Defendant Serenity Group); (2) Reduce to

Judgment Liability for Federal Employment Tax Liabilities of Serenity Group (against Ronald L.

Downey); (3) Reduce to Judgment Liability for Federal Employment Tax Liabilities of Serenity

Group (against Joseph L. Miller); (4) Enforce Federal Tax Liens Against Ross County Real

Property (against all Defendants); and (5) Enforce Federal Tax Liens Against Pickaway County
 Case: 2:20-cv-01041-EAS-KAJ Doc #: 16 Filed: 06/10/20 Page: 2 of 3 PAGEID #: 97




Real Property (against all Defendants). (See id.) Only Defendant the State of Ohio has filed an

answer or any other response to the Complaint. (See ECF No. 3.)

       The United States now asks the Court to allow it to dismiss without prejudice counts four

and five asserting that it has become aware of state-court actions in Ross County, Ohio and

Pickaway County, Ohio involving the subject real properties. (Mot. Voluntarily Dismiss Lien

Enforcement Counts Compl. at 2, ECF No. 13, hereinafter “Mot Dismiss.”)

                                                II.

       In the Sixth Circuit Federal Rule of Civil Procedure 41(a) is not the proper vehicle to

dismiss less than the entirety of an action. See Warfal v. Chase Bank, USA, N.A., No. 2:11-cv-

699, 2012 U.S. Dist. LEXIS 441135, at *5 (S.D. Ohio Feb. 10, 2012); Coleman v. Ohio State Univ.

Med. Ctr, No. 2:11-cv-49, 2011 U.S. Dist. LEXIS 83813, at *6 (S.D. Ohio Aug. 1, 2012); Letherer

v. Alger Grp., L.L.C., 328 F.3d 262, 266 (6th Cir. 2003), recognized as overruled on other grounds

in Blackburn v. Oaktree Capital Mgmt., LLC, 511 F.3d 633, 636 (6th Cir. 2008); In re Behr Dayton

Thermal Prods. LLC Litig., No. 3:08-cv-326, 2012 U.S. Dist. LEXIS 21642, at *9–10 (S.D. Ohio

Feb. 21, 2012). Instead, it is Federal Rules of Civil Procedure 15 and/or 21 which provide for

voluntary dismissal of some but not all claims in a case. See id. The United States correctly moved

under Rule 21.

       “When evaluating a motion for dismissal under Rule 21, courts should consider Rule 41

standards as guidance for analyzing potential prejudice to the non-movants.” GEICO Casualty

Co. v. Panno, No. 1:19-cv-933, 2020 WL 2124109, at *2 (S.D. Ohio May 5, 2020) (citing

Wilkerson v. Brakebill, No. 3:15-cv-435, 2017 WL 401212, at *2 (E.D. Tenn. Jan. 30, 2017)).

“The purpose of this prejudice analysis is ‘to protect defendants who have put considerable time

and effort into defending a case, only to have the plaintiff pull the rug out from under them by




                                                2
 Case: 2:20-cv-01041-EAS-KAJ Doc #: 16 Filed: 06/10/20 Page: 3 of 3 PAGEID #: 98




voluntarily dismissing the action.’” Id. (quoting Wilkerson, 2017 WL 401212 at *2 (citation

omitted)). In evaluating such prejudice the court should consider factors such as: (1) “the

defendant’s effort and expense of preparation for trial;” (2) “excessive delay and lack of diligence

on plaintiff’s part in prosecuting the case;” (3) “insufficient explanation for the need for

dismissal;” and (4) “whether a motion for summary judgment is pending.” Grover v. Eli Lily &

Co., 33 F.3d 716, 718 (6th Cir. 1994)).

       The United States argues that all of the relevant factors weigh in favor of dismissal. (Mot.

Dismiss at 3.) The Court agrees. This motion was filed at a very early stage in the case. None of

the Defendants other than the State of Ohio have filed an answer or other response to the

Complaint. There has been no summary judgment motion filed. The United States has not

excessively delayed asking for dismissal or showed any lack of diligence in prosecuting the case.

Finally, the United States’ explanation for dismissal—allowing the state-court actions involving

the subject-real properties to run their course—is sufficient. Thus, the Court GRANTS the motion

to dismiss the fourth and fifth counts in the Complaint. This removes certain defendants from the

case leaving only Serenity Group, Ronald L. Downey, and Joseph L. Miller.

                                                III.

       For the stated reasons, the motion to dismiss (ECF No. 13) is GRANTED.

IT IS SO ORDERED.


6/10/2020                                       s/Edmund A. Sargus, Jr.
DATE                                            EDMUND A. SARGUS, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                 3
